Exhibit 10.2


QUEST DIAGNOSTICS INCORPORATED
SENIOR MANAGEMENT INCENTIVE PLAN
(As amended and restated February 18, 2019)


SECTION 1. PURPOSES


The purpose of the Quest Diagnostics Incorporated Senior Management Incentive
Plan (the “Plan”) is to attract, retain and motivate selected employees of Quest
Diagnostics Incorporated (the “Company”) and its subsidiaries and affiliates who
are executive officers or officers of the Company in order to promote the
Company's long-term growth and profitability.


SECTION 2. ADMINISTRATION


(a)    The Plan shall be administered by a committee (the “Committee”) appointed
by the Board of Directors of the Company (the “Board”), whose members shall
serve at the pleasure of the Board. Unless otherwise determined by the Board,
the Committee shall be the Compensation Committee of the Board. Notwithstanding
anything to the contrary contained herein, the Committee may allocate among its
members and may delegate some or all of its authority or administrative
responsibility to such individual or individuals who are not members of the
Committee as it shall deem necessary or appropriate; provided, however, that in
the case of employees who are executive officers, the Committee may not delegate
any of its authority or administrative responsibility hereunder to any
individual or individuals who are not members of the Committee. Further,
notwithstanding anything to the contrary contained herein, from time to time,
the Board may assume, at its sole discretion, full or partial responsibility for
administration of the Plan.
 
(b)    The Committee shall have complete control over the administration of the
Plan, and shall have the authority in its sole and absolute discretion to: (i)
exercise all of the powers granted to it under the Plan; (ii) construe,
interpret and implement the Plan; (iii) prescribe, amend and rescind rules and
regulations relating to the Plan, including rules and regulations governing its
own operations; (iv) make all determinations necessary or advisable in
administering the Plan (including, without limitation, calculating the size of
the Bonus payable to each Participant (as defined in Section 4)); and (v)
correct any defect, supply any omission and reconcile any inconsistency in the
Plan.


(c)    The determination of the Committee on all matters relating to the Plan
and any amounts payable thereunder shall be final, binding and conclusive on all
parties.


(d)    No member of the Board or the Committee or any employee of the Company or
any of its subsidiaries or affiliates (each such person a “Covered Person”)
shall have any liability to any person (including, without limitation, any
Participant) for any action taken or omitted to be taken or any determination
made in good faith with respect to the Plan or any Bonus. Each Covered Person
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense (including attorneys' fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan and against and from any and all amounts paid
by such Covered Person, with the Company's approval, in settlement thereof, or
paid by such Covered Person in satisfaction of any judgment in any such action,
suit or proceeding against such Covered Person, provided that the Company shall
have the right, at its own expense, to assume and defend any such action, suit
or proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company's choice. The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person's bad faith, fraud or willful criminal act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under the Company's
Restated Certificate of Incorporation or Amended and Restated Bylaws, as a
matter of law, or otherwise, or any other power that the Company may have to
indemnify such persons or hold them harmless.










1

--------------------------------------------------------------------------------

Exhibit 10.2


SECTION 3. PERFORMANCE PERIOD


The Plan shall operate for successive periods (each a “Performance Period”). The
first Performance Period commenced on January 1, 2003 and terminated on December
31, 2003. Thereafter, each Performance Period shall be one full fiscal year
and/or portions of fiscal years of the Company, as determined by the Committee.


SECTION 4. PARTICIPATION


The Committee shall designate those individuals who shall participate in the
Plan for each Performance Period (the “Participants”). Except as provided below,
the Committee shall have the authority at any time during the Performance Period
to remove Participants from the Plan for that Performance Period and to add
Participants to the Plan for a particular Performance Period.


SECTION 5. BONUS AMOUNTS


(a)    Each Participant shall be paid a bonus based upon the achievement of one
or more performance measures selected by the Committee. The performance measures
may be described in terms of objectives that are related to the individual
Participant or objectives that are Company-wide or related to a subsidiary,
division, department, region, function or business unit and may be measured on
an absolute or cumulative basis or on the basis of percentage of improvement
over time, and may be measured in terms of Company performance (or performance
of the applicable subsidiary, division, department, region, function or business
unit) or measured in terms of performance relative to selected peer companies or
a market index. In addition, performance goals that may be used by the Committee
may include, without limitation, one or more of the following: operating profits
(including EBITDA), net profits, earnings per share, profit returns and margins,
revenues, cost/expense management, shareholder return and/or value, stock price,
return on invested capital, cash flow, customer attrition, productivity,
workforce diversity, employee satisfaction, individual executive performance,
customer service and quality metrics. Performance goals may be adjusted after
their establishment in such manner as the Committee considers necessary or
appropriate.


(b)    Notwithstanding anything to the contrary in this Plan, the Committee may,
in its sole discretion, reduce or increase up to an amount equal to 1% of the
Company’s Earnings (as defined in Section 5(c)), the bonus amount for any
Participant for a particular Performance Period at any time prior to the payment
of bonuses to Participants pursuant to Section 6 (a Participant's bonus amount
for each Performance Period, as so reduced or increased, the “Bonus”).


(c)    If a Participant's employment with the Company terminates for any reason
before the end of a Performance Period, the Committee shall have the discretion
to determine whether (i) such Participant shall be entitled to any Bonus at all,
(ii) such Participant's Bonus shall be reduced on a pro-rata basis to reflect
the portion of such Performance Period the Participant was employed by the
Company or (iii) to make such other arrangements as the Committee deems
appropriate in connection with the termination of such Participant's employment.
    
(d)    For purposes of this Section 5, “Earnings” means the Company's income
before taxes and extraordinary gains and losses as reported in its audited
consolidated financial statements for the relevant fiscal year, adjusted to
eliminate, with respect to such fiscal year, the following items included in
such audited statements: (i) losses related to the impairment of goodwill and
other intangible assets; (ii) restructuring and other unusual non-recurring
items separately reported; (iii) gains or losses that are the direct result of a
major casualty or natural disaster; (iv) losses resulting from any newly-enacted
law, regulation or judicial order; and (v) the cumulative effect of accounting
changes.


SECTION 6. PAYMENT OF BONUS AMOUNT; VOLUNTARY DEFERRAL


Each Participant's Bonus shall be payable by such Participant's Participating
Employer (as defined in Section 7(l)), or in the case of a Participant employed
by more than one Participating Employer, by each such employer as determined by
the Committee. The Bonus shall be payable in the discretion of the Committee in
cash and/or an equity-based award of equivalent value. No Participant shall have
any rights to payment of any amounts under this Plan unless and until the
Committee determines the amount of such Participant's Bonus, that such Bonus
shall be paid and the method and timing of its payment. To the extent that
equity-based awards are


2

--------------------------------------------------------------------------------

Exhibit 10.2


granted in lieu of cash they will be granted under another plan maintained by
the Company. The cash value of such awards shall be determined by the Committee
provided that in determining the number of Company restricted or deferred stock
units payable in cash or shares of the Company's common stock, restricted shares
of the Company's common stock or unrestricted shares of the Company's common
stock that is equivalent to a dollar amount, that dollar amount shall be divided
by the average of the high and low sales prices of the Company's common stock on
the date of grant by the Committee (with fractional shares being rounded to the
nearest whole share). The cash portion of the Bonus shall be paid at such time
as bonuses are generally paid by the Participating Employer(s) for the relevant
fiscal year. Subject to approval by the Committee and to any requirements
imposed by the Committee in connection with such approval, each Participant may
be entitled to defer receipt, under the terms and conditions of any applicable
deferred compensation plan of the Company, of part or all of any payments
otherwise due under this Plan. Any equity-based award shall be subject to such
terms and conditions (including vesting requirements) as the Committee and the
administrative committee of the plan under which such equity-based award is
granted may determine.


SECTION 7. GENERAL PROVISIONS


(a)    Amendment, Termination, etc. The Board or the Committee may at any time
and from time to time modify, alter, amend, suspend, discontinue or terminate
the Plan, including in any manner that adversely affects the rights of
Participants.


(b)    Nonassignability. No rights of any Participant (or of any beneficiary
pursuant to this Section 7(b)) under the Plan may be sold, exchanged,
transferred, assigned, pledged, hypothecated or otherwise disposed of (including
through the use of any cash-settled instrument), either voluntarily or
involuntarily by operation of law, other than by will or by the laws of descent
and distribution. Any sale, exchange, transfer, assignment, pledge,
hypothecation or other disposition in violation of the provisions of this
Section 7(b) shall be void. In the event of a Participant's death, any amounts
payable under the Plan shall be paid in accordance with the Plan to a
Participant's estate. A Participant's estate shall have no rights under the Plan
to receive such amounts, if any, as may be payable under this Section 7(b), and
all of the terms of this Plan shall be binding upon any such Participant's
estate.


(c)    Plan Creates No Employment Rights. Nothing in the Plan shall confer upon
any Participant the right to continue in the employ of the Company for the
Performance Period or thereafter or affect any right which the Company may have
to terminate such employment.


(d)    Dispute Resolution. Any dispute, controversy or claim between the Company
and any Participant arising out of or relating to or concerning the provisions
of the Plan shall be heard only in a United States federal court or a New Jersey
state court having subject matter jurisdiction located in New Jersey.


(e)    Governing Law. All rights and obligations under the Plan shall be
governed by and construed in accordance with the laws of the State of New
Jersey, without regard to principles of conflict of laws.


(f)    Tax Withholding. In connection with any payments to a Participant or
other event under the Plan that gives rise to a federal, state, local or other
tax withholding obligation relating to the Plan (including, without limitation,
FICA tax), (i) the Company and any Participating Employer may deduct or withhold
(or cause to be deducted or withheld) from any payment or distribution to such
Participant whether or not pursuant to the Plan or (ii) the Committee shall be
entitled to require that such Participant remit cash (through payroll deduction
or otherwise), in each case in an amount sufficient in the opinion of the
Company to satisfy such withholding obligation.


(g)    Section 409A. If any provision of the Plan or any Bonus contravenes
Section 409A of the Internal Revenue Code (“Section 409A”)) or could cause a
Participant to recognize income for United States federal tax purposes in
respect of a Bonus prior to payment of the Bonus or to be subject to any tax or
interest under Section 409A, such provision of the Plan or any Bonus may be
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without the imposition of any tax or interest under
Section 409A. Moreover, any discretionary authority that the Committee may have
pursuant to the Plan shall not be applicable to a Bonus that is subject to
Section 409A to the extent such discretionary authority would contravene Section
409A or cause a Participant to recognize income for United States federal tax
purposes in respect of a Bonus prior to payment of the Bonus or to be subject to
any tax or interest under Section 409A.




3

--------------------------------------------------------------------------------

Exhibit 10.2


(h)    Right of Offset. The Company and any Participating Employer shall have
the right to offset against the obligation to pay a Bonus to any Participant,
any outstanding amounts (including, without limitation, travel and entertainment
or advance account balances, loans or amounts repayable to it pursuant to tax
equalization, housing, automobile or other employee programs) such Participant
then owes to it.


(i)    Recoupment. All Bonuses granted under the Plan, shall be subject to
clawback or recoupment as permitted or mandated by applicable law, rules,
regulations or Company policy as enacted, adopted or modified from time to time.


(j)    Severability; Entire Agreement. If any of the provisions of this Plan is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby. This Plan shall not supersede any
other agreement, written or oral, pertaining to the matters covered herein,
except to the extent of any inconsistency between this Plan and any prior
agreement, in which case this Plan shall prevail.


(k)    No Third Party Beneficiaries. The Plan shall not confer on any person
other than the Company and any Participant any rights or remedies hereunder.


(l)    Participating Employers. Each subsidiary or affiliate of the Company that
employs a Participant shall adopt this Plan (each, a “Participating Employer”).
The obligation to pay the Bonus to each Participant shall be the sole liability
of the Participating Employer(s) by which the Participant is employed, and
neither the Company nor any other Participating Employer shall have any
liability with respect to such amounts.


(m)    Successors and Assigns. The terms of this Plan shall be binding upon and
inure to the benefit of the Company, each Participating Employer and their
successors and assigns and each permitted successor or assign of each
Participant as provided in Section 7(b).


(n)    Plan Headings. The headings in this Plan are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.


(o)    Construction. In the construction of this Plan, the singular shall
include the plural, and vice versa, in all cases where such meanings would be
appropriate. Nothing in this Plan shall preclude or limit the ability of the
Company, its subsidiaries and affiliates to pay any compensation to a
Participant under any other plan or compensatory arrangement whether or not in
effect on the date this Plan was adopted.




4